Exhibit 10.1
 
 

 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


CONVERSION AGREEMENT


THIS CONVERSION AGREEMENT, dated as of December 2, 2009 is made by and between
Bonanza Oil & Gas, Inc., a Nevada corporation (“Company”), and Robert Teague,
the Vice President of Operations of the Company (“Employee”).


WHEREAS, the Company owes Employee wages in arrears in the amount of Eighty Two
Thousand Two Hundred Fifty Dollars ($82,250.00) (the “Wages”); and


WHEREAS, the Company and the Employee wish to convert Sixty Thousand Dollars
($60,000) of the Wages (the “Conversion Wages”) into Series A Preferred Stock,
par value $0.001 per share (“Preferred Stock”), of the Company;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge the parties agree as follows:


1.            Conversion Wages. The Company and Employee hereby agree that
Conversion Wages shall convert into 5,000,000 shares of Preferred Stock
(“Conversion Shares”) to Employee.


2.            Closing. At the Closing, the Company shall deliver the Conversion
Shares to Employee.


3.            Further Assurances. In connection with the Conversion Wages, the
Employee, by entering into this Conversion Agreement, agrees to execute all
agreements and other documents as reasonably requested by the Company.


4.            Investor Representations and Warranties and Covenants. The
Employee represents, warrants and covenants to the Company as follows:


a. No Registration. Such Employee understands that the Conversion Shares have
not been, and will not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”) by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of such Employee’s representations as expressed herein or otherwise
made pursuant hereto.


b.   Investment Intent. Such Employee is acquiring the Conversion Shares for
investment for his own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof, and such
Employee has no present intention of selling, granting any participation in, or
otherwise distributing the same. Such Employee further represents that it will
not violate the Securities Act and does not have any contract, undertaking,
agreement or arrangement with any person or entity to sell, transfer or grant
participation to such person or entity or to any third person or entity with
respect to the Conversion Shares.


c.  Investment Experience. Such Employee has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company and acknowledges that such Employee can protect
its own interests. Such Employee has such knowledge and experience in financial
and business matters so that such Employee is capable of evaluating the merits
and risks of its investment in the Company.


d.  Speculative Nature of Investment. Such Employee understands and acknowledges
that the Company has a limited financial and operating history and that an
investment in the Company is highly speculative and involves substantial risks.
Such Employee can bear the economic risk of such Employee’s investment and is
able, without impairing such Employee’s financial condition, to hold the
Conversion Shares for an indefinite period of time and to suffer a complete loss
of such Employee’s investment.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
e.  Accredited Investor. The Employee is an “accredited investor’ within the
meaning of Regulation D, Rule 50 1(a), promulgated by the Securities and
Exchange Commission under the Securities Act and shall submit to the Company
such further assurances of such status as may be reasonably requested by the
Company.


f.   Rule 144. Such Employee acknowledges that the Conversion Shares must be
held indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. Such Employee is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares subject to the satisfaction of certain conditions, including
among other things, the existence of a public market for the shares, the
availability of certain current public information about the Company, the resale
occurring not less than one year after a party has purchased and paid for the
security to be sold, the sale being effected through a “broker’s transaction” or
in transactions directly with a “market maker” and the number of shares being
sold during any three-month period not exceeding specified limitations. Such
Employee acknowledges that, in the event all of the requirements of Rule 144 are
not met, registration under the Securities Act or an exemption from registration
will be required for any disposition of the Conversion Shares such Employee
understands that, although Rule 144 is not exclusive, the Securities and
Exchange Commission has expressed its opinion that persons proposing to sell
restricted securities received in a private offering other than in a registered
offering or pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales and that such persons and the brokers who participate in the transactions
do so at their own risk.
 
g.          Authorization.


i. Employee has all requisite power and authority to execute and deliver this
Conversion Agreement, and to carry out and perform its obligations under the
terms hereof. All action on the part of the Employee necessary for the
authorization, execution, delivery and performance of this Conversion Agreement,
and the performance of all of the Employee’s obligations herein, has been taken.


ii. This Conversion Agreement, when executed and delivered by the Employee, will
constitute valid and legally binding obligations of the Employee, enforceable in
accordance with its terms except: (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies or by general principles of equity.


iii.  No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Employee in connection with the execution and
delivery of this Conversion Agreement by the Employee or the performance of the
Employee’s obligations hereunder.


h.  Brokers or Finders. Such Employee has not engaged any brokers, finders or
agents, and the Company has not, and will not, incur, directly or indirectly, as
a result of any action taken by the Employee, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Conversion Agreement and the transactions related hereto.


i.  Tax Advisors. Such Employee has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Conversion Agreement. With respect to such
matters, such Employee relies solely on such advisors and not on any statements
or representations of the Company or any of its agents, written or oral. The
Employee understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Conversion Agreement.


j.  Legends. Such Employee understands and agrees that the certificates
evidencing the Conversion Shares and Interest Shares shall bear a legend in
substantially the form as follows (in addition to any legend required by any
other applicable agreement or under applicable state securities laws):
 
 

   “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR  OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”  

 






 
2

--------------------------------------------------------------------------------

 








           IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed by their respective officers thereonto duly authorized as of the day
and year first above written.



  BONANZA OIL & GAS, INC.          
 
By:
/s/ William Wiseman       William Wiseman       President and Chief Executive
Officer          

  EMPLOYEE:          
 
By:
/s/ Robert Teague       Robert Teague       Address:          


 


                                               


3




























